NUMBER 13-21-00224-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


                         IN RE CITY OF ARANSAS PASS


                        On Petition for Writ of Mandamus.


                                        ORDER

              Before Justices Longoria, Hinojosa, and Tijerina
                             Order Per Curiam

       Relator, the City of Aransas Pass, Texas, has filed a petition for writ of mandamus

seeking to compel the trial court to quash the deposition notices directed to Mayor Ramiro

Gomez and Council Members Carrie Scruggs, Jan Moore, and Vickie Abrego, and former

Council Member Billy Ellis. Relator has also filed a motion for emergency relief seeking

to stay the trial court’s order of July 16, 2021, requiring those depositions to take place.

       The Court, having examined and fully considered the relator’s motion for

emergency relief, is of the opinion that the motion should be granted. Accordingly, we
grant the relator’s motion for emergency relief and order the depositions, and the July 16,

2021 order, to be stayed pending resolution of this original proceeding. See TEX. R. APP.

P. 52.10(b) (“Unless vacated or modified, an order granting temporary relief is effective

until the case is finally decided.”).

       The Court requests that the real party in interest, the State of Texas ex. Rel.

Association Against Annexation Abuse, or any others whose interest would be directly

affected by the relief sought, including but not limited to Aransas County, San Patricio

County, and the State of Texas, file a response to the petition for writ of mandamus on or

before the expiration of ten days from the date of this order. See id. R. 52.2, 52.4, 52.8.



                                                               PER CURIAM



Delivered and filed on the
23rd day of July, 2021.




                                             2